USDC SDNY

 

DOCUMENT
ROSNER NOCERA & RAGONE, LLP ELECTRONICALLY FILED
ELIOT L. GREENBERG ATTORNEYS AT LAW a
PARTNER
EGREENBERG@RNRLAWGROUP.COM 61 BROADWAY DATE FILED: 1/2/2020
SUITE 1900 _—

NEW YORK, N.Y. 10006-2706 PHONE: 609-520-9060
FACSIMILE: 609-520-9407

PHONE: 212-635-2244
FAX: 212-635-0533

January 2, 2020

Via CM/ECF

Honorable Magistrate Judge Analisa Torres

United States District Court

Southern District of New York

500 Pearl Street

Courtroom 15D

New York, New York 10007
Re: Rebecca Koven v. Brink’s Global Services USA, Inc.
Index No.: 1:19-cv-10113-AT

Dear Honorable Judge Torres,

We are counsel for Plaintiff, Rebecca Koven (“Koven” or “Plaintiff’) with regard to the
above referenced matter, Pursuant to your Initial Pre-Trial Conference Order dated November 6,
2019 (the “PreTrial Order”), all parties were directed to submit (i) a joint letter by January 2, 2020
addressing the (a) case; (b) contemplated motions; and (c) prospect for settlement; (ii) a Case
Management Plan; and (iii) Scheduling Order. In accordance with your Honor’s Individual
Practice Rules, Plaintiff respectfully makes the instant application to adjourn the Pre-Trial
Conference currently scheduled for January 9, 2020 at 11:40a.m.

To date, the Clerk of the Court has not issued a Summons in a Civil Action for Defendant
Brink’s Global Services, USA, Inc. (“Defendant” or “Brinks”) and thus, service has not yet been
effectuated. We have been informed by the Clerk of the Court that a Summons in a Civil Action
for Defendant will be issued on or before the close of business on the 3" January 2020. Once the
Summons has been issued, Plaintiff will endeavor to serve Defendant with Plaintiff's Summons
and Complaint.

As a result of the foregoing, and in the interest of judicial economy, Plaintiff respectfully
requests that the Pre-Trial Conference currently scheduled for January 9, 2020 at 11:40 a.m. be
adjourned to March 10, 2020 or any date convenient for the Court thereafter so that all parties
appearing in the instant action may participate.
We thank you for your attention to this matter. If you have any questions, please do not
hesitate to contact the undersigned.

Respectfully submitted,

/S/ Eliot L. Greenberg
Eliot L. Greenberg, Esq. (EG-8210)

ROSNER NOCERA & RAGONE, LLP
Attorneys for Plaintiff Rebecca Koven

GRANTED. The initial pretrial conference scheduled
for January 9, 2020, is ADJOURNED to March 16,
2020, at 11:00 a.m. By March 9, 2020, the parties shall
file their joint letter and proposed case management plan.

SO ORDERED.

Dated: January 2, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
